Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	Claims 1-42 are all the claims.
2.	Withdrawn Claims 1-8 and 17-42 are joined for examination.
3.	Claims 1-42 are all the claims under examination.

Withdrawal of Objection
Claim Objections
4.	The objection to Claim 9 because of informalities is withdrawn. Applicants have amended the claim to recite “NAc2” for consistency throughout.  

Withdrawal of Rejections 
Double Patenting
5.	The rejection of Claim 9-16 on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,087,236 in view of claims 1 and 8 of 16/150,164 (reference application US20190194303) is withdrawn.
The terminal disclaimers filed on 10/1/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,087,236 and any patent to issue for USAN 16/150,164 have been reviewed and are accepted.  The terminal disclaimers have been recorded.



REASONS FOR ALLOWANCE
6.	The following is an examiner’s statement of reasons for allowance: the glycan, 
    PNG
    media_image1.png
    39
    331
    media_image1.png
    Greyscale
 , attached to the Asn 297 residue for the IgG1 or IgG3 Fc in the method steps of Claims 1, 9, 17, 23 and 33 involves essentially the same reagents to eliminate core fucose residues for glycation to obtain the same glycated end product based on the claimed methods.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
		
Conclusion
7.	Claims 1-42 are allowed. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643